Opinion issued May 20, 2004










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-04-00098-CV
____________

IN RE SHERRY LITTLE, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator, Sherry Little, has filed a petition for writ of mandamus and a motion
for stay complaining that Judge Daniel Lemkuil


 ordered relator’s counsel
disqualified on February 2, 2004.  On February 5, 2004, we granted relator’s motion
for temporary relief and stayed the proceedings in the trial court.
          We deny the petition for a writ of mandamus and lift our stay order issued on
February 5, 2004.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.